FINCH, Presiding Judge
(concurring).
I concur in the result reached in the principal opinion. Without proof that the notes given by Fred Haag to Haag Land Company are uncollectible, this court could not find that the company has suffered a loss for which there should be a recovery.
A question which disturbs me in connection with this appeal is whether plaintiff cotrustee may recover in a situation such as is here presented in other than a stockholders’ derivative type of action pursuant to Supreme Court Rule 52.08(b), V.A.M.R. This question was not adequately briefed and presented for us to decide that question on this appeal. Respondent’s brief merely asserts that its action is not a stockholders’ derivative action and that plaintiff cotrustee is entitled to maintain its suit to test the performance of its co-trustee.1
If the Haag Land Company stock held by the trustees had, instead, been individually owned, the stockholder owner could not have recovered individually for alleged corporate losses. “ * * * the corporation
itself is the proper party plaintiff to bring an action to recover any losses occasioned by the wrong. * * * In the event of the failure or refusal of the directors to litigate, then the stockholders may sue, however, it must be in right of the corporation, in which their petition and proof must make a case of wrongful refusal on the part of the directors to sue.” Saigh ex rel. Anheuser-Busch, Inc. v. Busch, Mo.App., 396 S.W.2d 9, 16.
I am at least dubitante as to whether the mere fact that the stock is held in a fiduciary capacity for the benefit of a cestui que trust changes the nature of the recovery which can be made. A question arises as to whether the change in the nature of the ownership of the stock permits a recovery for the benefit of the individual for what actually is a corporate loss. The principal opinion does not hold that it does, nor does it say that this suit was properly brought. As a matter of fact, it states that it does not rule the question as to who are proper parties. However, the opinion does state that the petition is sufficient, and I am apprehensive that this might be construed to mean that we have decided that plaintiff trustee, in its fiduciary capacity, is entitled to sue for and recover money damages for the trust on account of asserted losses incurred by the corporation, Haag Land Company. As for as I am concerned, we have not decided that question. It was not presented adequately to permit us to determine the issue on this appeal.
I express the caveat that on remand plaintiff should give consideration to this issue and determine whether suit should be maintained pursuant to Rule 52.08(b). If plaintiff does not elect to maintain a suit in that manner, then inevitably when and if this appeal reaches us again, we will be confronted with the issue of the right of plaintiff trustee to maintain this action.

. Plaintiff asserts that it alone could not bring a stockholders’ derivative action unless its cotrustee, the defendant, would join as a party plaintiff therein. In this connection, consideration should be given to Supreme Court Rule 52.04 (a), V.A.M.R., and § 507.030, RSMo 1959, V.A.M.S.